Citation Nr: 1423647	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  14-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disability resulting from a left myringotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

A May 2011 rating decision denied the Veteran's prior claim for compensation under 38 U.S.C.A. § 1151 for facial nerve damage resulting from a June 2009 left myringotomy.  The Veteran's current claim is, however, new, as at the time of the May 2011 rating decision he had not been diagnosed with a neck disability.  Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have an additional neck disability that is the result of VA hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disability resulting from a left myringotomy have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA provided notice regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a neck disability in October 2011.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted a disability rating and an effective date would be assigned. 

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records with the claims file.  While the Veteran's STRs and SPRs are incomplete, the record indicates that the remaining STRs and SPRs were destroyed in a fire.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran a medical examination addressing his claim.  The January 2013 VA examination is adequate.  While the rationale for the provided opinion incorporates the absence of neck-related complaints in VA treatment records until August 2011, the Veteran's reports of having had neck symptoms since the June 2009 left myringotomy were not ignored, as they are noted as part of his medical history.

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim.

The Veteran contends that a June 2009 left myringotomy caused additional neck disability.  See April 2012 Statement.  He contends that the procedure pinched two nerves in his neck; was performed without anesthetic, which caused him to jump several inches off the table and fall back on his neck and back; and resulted in left-sided facial numbness and pain, and neck stiffness that limited the movement of his head.  See January 2013 VA Spine Examination; August 2013 Notice of Disagreement; December 2013 Substantive Appeal; February 2014 Statement.  

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361(b).  

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c)(1).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability or death is the action or event that directly caused the disability or death.  It must be more than a remote contributing cause.  38 C.F.R. § 3.361(d).  

The proximate cause of additional disability or death is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d)(1), 17.32.  

The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment.  VA will consider whether the risk of the event was the type of risk a reasonable health care provider would have disclosed when obtaining informed consent.  38 C.F.R. §§ 3.361(d)(2), 17.32.

The Veteran developed additional neck disability following his June 2009 left myringotomy, however, its actual cause was not VA hospital care, medical or surgical treatment, or examination.  While the Veteran is competent to report that he began experiencing neck pain, stiffness, and discomfort after the myringotomy, and the Board finds his reports credible and gives them probative weight, medical evidence in the record attributes his neck disability to pre-existing cervical spine degenerative disease and the record lacks competent evidence that the myringotomy aggravated or worsened either his cervical spine degenerative disease or his neck disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The January 2013 VA examiner opined that the additional neck disability was less likely as not caused or made worse by VA treatment, fault on the part of VA personnel, an event not reasonably foreseeable, or a failure to timely diagnose or properly treat the disability.  The rationale was that the Veteran most likely had pre-existing cervical spine disease.  An x-ray and a magnetic resonance image (MRI) taken in August 2011 revealed cervical spine degenerative disc disease and degenerative facet joint arthritis, both of which develop over a long period, that was already advanced in nature.  In addition, a myringotomy is done through the ear canal, which the cervical nerves do not cross, damage to cervical nerves is not a known complication of a myringotomy, and no objective evidence of neurological deficit was found during a physical examination.  Further, VA treatment records are silent for complications related to the neck in June 2009 or complaints of neck pain prior to August 2011, over two years after the myringotomy; local tenderness on palpation of both sides of the neck and neck pain without radiation are common in degenerative osteoarthritis of the cervical spine; and medical literature does not support the assertion that cervical spine degenerative disc disease or degenerative facet joint arthritis is caused or aggravated by myringotomy procedures.  

VA and private treatment records also indicate that the Veteran's neck disability is the result of his cervical spine degenerative disease.  VA treatment records reveal that in August 2011 the Veteran complained of numbness in the left upper neck status post June 2009 myringotomy and an x-ray and MRI of the cervical spine were taken to check for suspected cervical radiculopathy, degenerative disc disease, and degenerative joint disease.  The x-ray and MRI confirmed that the Veteran had severe degenerative changes in the cervical spine on multiple levels and found no evidence of acute fracture or subluxation.  Private treatment records from Spine Pain Diagnostics Associates reveal that the Veteran was diagnosed in October 2012 with multilevel cervical spondylosis, cervical canal stenosis, and sternocleidomastoid myofascial pain syndrome after reporting neck pain, and in December 2012 with neck pain that was facetogenic in origin.  

The Veteran contends that Drs. Loewen, Zeyden, Sand, and a fourth doctor provided supporting medical statements.  See April 2012 Statement; September 2012 Representative Letter; May 2013 Representative Letter; February 2014 Letter.  Dr. Loewen does indicate that the Veteran is seeking compensation for disability "because of the neck pain that resulted post-left tympanic tube placement," however, to the extent that Dr. Loewen's statement is considered a medical opinion, it is inadequate.  It appears to primarily repeat the Veteran's reported medical history and, moreover, there is no indication that Dr. Loewen ever reviewed the pertinent records in this case and it is unclear whether the above statement addresses a time period, post-myringotomy, or a causal relationship.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding the other three doctors, while their signatures appear at the bottom of a statement received in February 2013, the statement is merely a reproduction of the Veteran's own April 2012 statement.  In the April 2012 statement, the Veteran wrote:  "I have reason to believe surgery that was performed at Milwaukee VA Center has done damage to the nerve system going into my neck . . . [and that] [t]his is why the two damaged nerves came about[,]  causing this neck injury."  As the April 2012 statement was written in the first person and no subsequent changes were made to it in the version received in February 2013, it is unclear whether any of the doctors intended their signature to be an endorsement of the Veteran's belief.  To the extent that they did intend to provide a medical opinion, their opinions are inadequate.  There is no indication that any of the three doctors reviewed the relevant records in this case and no supporting rationale was provided.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at 301, 304. 

The Veteran also contends that Dr. Yim did not recommend an operation at the Veteran's age, an ear-nose-throat specialist told him he has a scar in his left ear as a result of the insertion of a tube into his ear without anesthesia, and a VA neurologist told him that an MRI revealed two pinched nerves in his neck.  See April 2012 and February 2014 Statements.  Dr. Yim's statement in March 2012 VA treatment records, however, appears to refer to a future operation involving the Veteran's cervical spine and the record appears to lack competent evidence of an association between a left ear scar, pinched nerves, and additional neck disability.  While he is competent to report these contemporaneous diagnoses, he is not, however, competent to provide a medical opinion regarding causation in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The issue is medically complex and requires specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  Moreover, in April 2011, a VA examiner evaluated the Veteran for ear diseases and opined that left facial numbness was less likely as not caused or aggravated by the June 2009 left myringotomy and vent tube placement because the trigeminal nerve could not be injured by a procedure near the middle ear or tympanic membrane, as it did not traverse that area; no inadvertent nerve injury by injection could have occurred, as there was no injection of anesthesia; and there appeared to be no persistent ear injury related to the June 2009 procedure.

To the extent the Veteran was intending to assert that his leaping off of the table by several inches and landing on his neck and back caused his additional neck disability, or that performing the myringotomy without anesthetic was evidence of fault on the part of VA personnel, the Board reiterates that he is not competent to provide an opinion regarding causation, and finds that he is also not competent to provide an opinion on whether the June 2009 myringotomy was appropriately performed.  The issue is medically complex, as it involves multiple systems of the body, and requires specialized training and experience.  Jandreau, 492 F.3d 1377, 1377 n.4.  Further, the August 2011 x-ray of the cervical spine found no evidence of acute fracture or subluxation, and the April 2011 and the January 2013 VA examiner found no evidence of fault on the part of VA personnel.

The Board acknowledges the Veteran's report in his December 2013 substantive appeal that he began having chronic dizziness immediately following the June 2009 left myringotomy, but to the extent that the Veteran is relating this to additional neck disability following the procedure in question, the Board finds it not credible due to internal inconsistency and gives it little probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  During the April 2011 VA examination, he reported the onset of his dizziness as February 2011, and in an April 2011 statement he reported that he was "now" regularly having dizziness symptoms.  Further, the April 2011 VA examiner did not attribute his dizziness symptom to the June 2009 left myringotomy.  Moreover, the Board reiterates its finding that that the Veteran is not competent to provide an opinion regarding causation in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d 1377, 1377 n.4.  

Accordingly, the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a neck disability resulting from a myringotomy is denied.



____________________________________________
S. J. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


